PER CURIAM.
Having considered the appellant’s response to this Court’s order of August 28, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on July 10, 2006, lists the orders denying the appellant’s motion for rehearing and motion for reconsideration of rehearing. Because a motion for rehearing is not subject to appellate review, this Court is without appellate jurisdiction. See Carter v. State, 242 So.2d 737, 737 (Fla. 1st DCA 1970); Fla.R.App. P. 9.140(b)(1). To the extent the appellant argues that he is appealing the underlying order, this Court has already affirmed the denial of that motion. Williams v. State, 916 So.2d 796 (Fla. 1st DCA 2005) (unpublished table decision); See Sibley v. Sibley, 885 So.2d 980 (Fla. 3d DCA 2004) (“Since [appellant] already appealed the March 4 order and this Court already affirmed it, common sense and principles of res judicata dictate that the [appellant] cannot now mount a second appeal of the March 4 order.”)
DISMISSED.
ERVIN, BARFIELD, and POLSTON, JJ., concur.